Citation Nr: 1810695	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease, to include as secondary to hypertension and/or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to August 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for kidney disease is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Competent medical evidence establishes that the Veteran's hypertension became manifest in (was incurred during) active service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities (such as hypertension), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, for chronic disease listed in 38 C.F.R. § 3.309(a), a causal link (nexus) to service may be established by showing continuity of symptoms since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish in-service incurrence of an observable medical condition, injury, or event.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

When a chronic disability (to include hypertension) is shown as such in service, subsequent manifestations of the same chronic disease at any later date are service connected.  38 C.F.R. § 3.303(b).

The Veteran contends, in essence, that he has hypertension that had its onset in service and has persisted since.  The evidence of record, including VA and private treatment records, VA examination, and lay statements, shows that he has a current diagnosis of hypertension.  

The Veteran's STRs show an initial diagnosis of, and treatment for, hypertension.  On March 1962 service enlistment examination, blood pressure reading was 124/70.  In August 1973, the Veteran was noted to have blood pressure reading 160/120 on re-enlistment physical examination.  Daily blood pressure readings were 146/118, 138/114, 136/110, and 160/122.  The Veteran reported that his mother was hypertensive.  He was sent to internal medicine for evaluation of the high blood pressure, with a provisional diagnosis of hypertension.  On internal medicine consultation, the blood pressure readings were 152/114 sitting and 146/106 supine; the impressions following physical examination were hypertension, probably essential, and cardiomegaly secondary to hypertension.  Additional testing was normal, and HCTZ was prescribed.  Subsequent STRs through separation from service reflect treatment for essential hypertension.

On August 2013 VA examination, the Veteran reported that his hypertension was diagnosed in approximately 1971 following an abnormal 5 day blood pressure series, and he had been on medication for management of the condition since then.  The diagnosis was secondary hypertension due to congenital polycystic kidney disease.  The examiner opined that, despite the fact that the Veteran was diagnosed with hypertension during his military service, the condition was clearly secondary to his later diagnosed developmental/congenital kidney disease and thus was not related to his military service.

On November 2014 kidney conditions Disability Benefits Questionnaire, completed by Dr. Antonious, the diagnoses included hypertension and chronic kidney disease stage IV.  

The Board finds that there is ample documentation that the Veteran's hypertension was first diagnosed in service and continued thereafter.  He has submitted lay statements supporting that his chronic hypertension was first manifested in service; the Board finds the statements highly credible as they correlate with reports and findings noted in service and thereafter.  VA and private treatment providers have diagnosed hypertension.  The evidence shows that the Veteran has chronic hypertension that became manifest in service and, as shown by VA treatment records, credible lay testimony, and VA diagnosis, has persisted to the present .  See 38 C.F.R. § 3.303(b).  All of the requirements for establishing service connection are met; service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.

REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his remaining claim.  

On August 2013 VA examination, the diagnoses included developmental/congenital (autosomal dominant) polycystic kidney disease, secondary hypertension as a result of developmental autosomal dominant polycystic kidney disease, and chronic kidney disease as a result of developmental autosomal dominant polycystic kidney disease with residual hypertension.  The examiner stated that the Veteran is diagnosed with autosomal dominant polycystic kidney disease, which is a congenital kidney condition that causes the development of renal cysts and typically leads to renal dysfunction requiring renal replacement therapy, according to the medical literature.  The examiner noted that the cited article indicates that hypertension is often the presenting symptom of the condition, and that hypertension is present in the majority of patients who have normal renal function and have reached the fourth decade of life; the examiner noted that the Veteran was diagnosed with hypertension in 1973 at age 31.  The examiner cited medical literature which states that hypertension is a common early finding in autosomal dominant polycystic kidney disease, occurring in 50 to 70 percent of cases before any significant reduction in glomerular filtration rate within an average age onset of 30 years of age.  The examiner opined that, despite the fact that the Veteran was diagnosed with hypertension during his time of military service, the condition was clearly secondary to his later diagnosed developmental/congenital kidney disease.  The examiner opined that the Veteran's polycystic kidney disease is not caused by, related to, or aggravated beyond natural progression by military service or by hypertension.  The examiner opined that the chronic kidney disease is less than likely as not caused by, related to, or aggravated beyond natural progression by military service, but is the natural result of his developmental polycystic kidney disease with residual hypertension. 

The Board finds that additional medical clarification is needed.  The August 2013 VA examination and opinion appear to suggest that the Veteran's specific diagnosis of a polycystic kidney disease is a congenital disorder which became manifest in service (via the appearance of hypertension) and  then had normal progression.  However, the VA examination and opinion does not account for governing law which states that, although service connection cannot be granted for a congenital or developmental disease, such a disease can be subject to superimposed pathology, and if that superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability.  38 C.F.R. §§ 3.303(c), 3.306, 4.9; VAOPGCPREC 82-90.  

The medical opinion evidence of record does not specifically address whether any additional disability, aside from hypertension, was superimposed upon the Veteran's [developmental] polycystic kidney disease during, or as a result of, his service.  Therefore, a remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The record should be forwarded to the August 2013 VA examiner for an addendum opinion regarding the nature and likely etiology of the Veteran's claimed kidney disease.  The entire record must be reviewed, including this remand.  The examiner must provide opinions that respond to the following:

Please explicitly opine as to what disease pathology, if any (besides hypertension), was superimposed upon the Veteran's congenital polycystic kidney disease during, or because of, his service, which resulted in additional disability.   If the response is none, please include some discussion of what constitutes natural progression polycystic kidney disease (with citation to medical literature).
Please include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

2.  The AOJ must ensure that all development sought is completed and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


